577 N.W.2d 480 (1997)
In re Petition for DISCIPLINARY ACTION AGAINST Sharon D. RAMIREZ, an Attorney at Law of the State of Minnesota.
No. C8-97-1003.
Supreme Court of Minnesota.
November 17, 1997.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Sharon D. Ramirez has committed professional misconduct warranting public discipline, namely submitting false or duplicate expense reimbursement requests to her employer and falsely reporting to her employer that she had attended an out-of-state meeting; and
WHEREAS, the respondent has waived any rights she has pursuant to Rule 14, *481 Rules on Lawyers Professional Responsibility, has withdrawn her answer to the petition and acknowledges that that results in the allegations of the petition being deemed admitted, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs; and
WHEREAS, this Court has independently reviewed the record and agrees that the respondent's conduct warrants the recommended discipline,
IT IS HEREBY ORDERED that Sharon D. Ramirez is disbarred. The Director is awarded costs and disbursements in the amount of $900. Dated: November 17, 1997
          BY THE COURT:
           /s/ Alan C. Page
               Alan C. Page
               Associate Justice